Citation Nr: 1451274	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle laxity.
 
2.  Entitlement to service connection for left ankle laxity.
 
3.  Entitlement to service connection for rashes on the arm and back claimed as due to herbicide exposure. 
 
4.  Entitlement to service connection for skin cancer on arm claimed as due to herbicide exposure. 
 
5.  Entitlement to service connection for residuals of alcoholism secondary to posttraumatic stress disorder (PTSD).  
 
6.  Entitlement to service connection for a right shoulder disability.  
 
7.  Entitlement to service connection for a left shoulder disability.  
 
8.  Entitlement to service connection for internal bleeding also claimed as Mallory Weiss Tear to include as due to posttraumatic stress disorder.
 
9.  Entitlement to service connection for carpal tunnel syndrome also claimed as a clogged left arm artery to include as due to coronary artery disease. 
 
10.  Entitlement to a compensable rating for bilateral hearing loss prior to May 8, 2012? 
 
11.  Entitlement to a compensable rating for bilateral hearing loss since May 8, 2012?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from February 1968 to February 1988.  
 
This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified at a video hearing before the undersigned Veterans' Law Judge in June 2013.  A transcript of that hearing is of record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The issues of entitlement to service connection for left ankle laxity, residuals of alcoholism, bilateral shoulder disorders, internal bleeding also claimed as Mallory Weiss Tear, rashes on the arm and back, and skin cancer on the arm; as well as the issue of entitlement to an increased rating for hearing loss since May 8, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 
 
 
FINDINGS OF FACT
 
1.  Service connection for a left ankle disability was denied in a February 1988 rating decision because the Veteran failed to report for an examination; the appellant did not perfect a timely appeal or submit new and material evidence within the one year appeal period. 
 
2.  The evidence added to the record since the February 1988 decision with regards to the left ankle is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.
 
3.  During his April 2013 Board hearing, the Veteran expressed that he wished to withdraw the issue of entitlement to service connection for carpal tunnel syndrome also claimed as a clogged left arm artery to include due to coronary artery disease.
 
4.  Prior to May 8, 2012, audiometric testing revealed no greater than a level II right ear hearing loss, and no greater than a level II left ear hearing loss.
 
 
CONCLUSIONS OF LAW
 
1.  The February 1988 decision denying entitlement to service connection for left ankle laxity is final.  New and material evidence to reopen the claim for service connection for left ankle laxity has been received.  38 U.S.C.A. §§ 5103A, 5108 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156 (a), 3.159 (2014).
 
2.  The criteria for withdrawal of the appeal of entitlement to service connection for carpal tunnel syndrome also claimed as a clogged left arm artery to include due to coronary artery disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2014).
 
3.  Prior to May 8, 2012, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2009, January 2010 and October 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding how disability ratings and effective dates are assigned.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.
 
New and material 

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
The February 1988 rating decision denied service connection based on a failure to report for a VA examination.  In light of the evidence received since that decision to include the Veterans lay statements of an in service onset and continuity of symptoms, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for left ankle laxity.  Accordingly, the claim is reopened.
 
Service connection 

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 
 
At his April 2013 video hearing, the Veteran withdrew the claim of entitlement to service connection for carpal tunnel syndrome also claimed as a clogged left arm artery to include due to coronary artery disease.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 
 
In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, this claim is dismissed.
 
Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The Veteran's service connected bilateral hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
 
The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz , or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 
 
Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b) . 
 
Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 
 
A November 2009 VA audiological evaluation revealed an average right ear pure tone loss of 57.5 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 53.75 decibels with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 
 
The May 2012 VA audiological evaluation revealed an average right ear pure tone loss of 56.25 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 52.5 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 
 
As shown above, the VA audiometric examinations support a noncompensable rating for bilateral hearing loss and no more during this period of time.  Furthermore, during this time the appellant did not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more. The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz in either ear.  Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.
 
The Veteran's assertions that his hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  In this case, the numeric designations warrant no more than a noncompensable evaluation.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Moreover, the functional impairment caused by this disorder was noted in the 2012 examination to be limited to the Veteran needing to ask others to repeat what they have said.  Further, while the Veteran has been prescribed hearing aids, he declines to use them.  Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.
 
Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 
 
Most importantly, at the outset, the manifestations of disability on appeal are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for his hearing loss on appeal that is not already contemplated by the schedular rating criteria.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.
 
 
ORDER
 
The claim of entitlement to service connection for left ankle laxity is reopened. 
 
The claim of entitlement to service connection for carpal tunnel syndrome also claimed as a clogged left arm artery to include due to coronary artery disease is dismissed.
 
Entitlement to a compensable evaluation for a bilateral hearing loss prior to May 8, 2012 is denied.
 
 
REMAND
 
Having reopened the Veteran's claim for service connection for left ankle laxity, the Board finds that further development is needed.  To that end, the Veteran claims that he injured his left ankle during basic training.  Service treatment records show a history of chronic bilateral ankle sprains.  

The Veteran also claims that he handled Agent Orange during service which caused rashes on his arm and back, and skin cancer on his arm.  According to the Veteran, he also sustained left and right shoulder injuries as a result of a motorcycle accident during service.  He claims that his shoulder pain started in service and has continued since.  Service treatment records show complaints of left arm pain in 1978 and 1979.  The record also reflects that he was involved in a motorcycle accident in June 1979.  

The appellant also appeals the denial of entitlement to service connection for residuals of alcoholism which he claims is secondary to his posttraumatic stress disorder.  The Veteran further claims that he has a gastrointestinal disability that is related to his alcoholism which in turn is due to his PTSD.  
 
The Veteran claims that all of the above disabilities are related to service and/or a service connected disability.  The Veteran, however, has not been afforded a VA examination to specifically address the etiology of these disorders.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary to afford him VA examinations.  
 
Lastly, the Veteran contends that his hearing loss has worsened since his last VA examination.  The Veteran was last examined for compensation purposes in May 2012.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Contact the Veteran and request that he identify any VA and/or private records pertaining to treatment for his disabilities that are not already of file.  Any records obtained must be associated with the claims folder.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
2.   Schedule the Veteran for a VA examination to determine if he has skin cancer and/or rashes on his arm and back that are related to service to include herbicide exposure.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file.  After review of the record, the examiner must opine whether it is at least as likely as not that skin cancer, and/or arm rashes were caused by or aggravated by (permanently made worse) service.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.
 
3.  Schedule the Veteran for a VA examination to determine if he has a left ankle disability, left shoulder disability, and/or a right shoulder disability that is related to service.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file.  After review of the record, the examiner must opine whether it is at least as likely as not that any diagnosed left ankle, left shoulder, and/or right shoulder disability was caused by or aggravated by (permanently made worse) service to include the in service ankle sprains and complaints of arm pain.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.
 
4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his alcoholism and internal bleeding.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file.  After examination and review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's alcoholism was caused by or was permanently aggravated by his posttraumatic stress disorder.  The examiner must also address whether it is more likely than not, i.e., there is greater than a 50 percent chance, that alcoholism is an independent disorder that is separate and distinct from his PTSD.  The examiner must also opine whether the Veteran has internal bleeding also claimed as Mallory Weiss Tear.  If so, the examiner must opine whether such is related to his service connected PTSD and/or alcoholism.  The examiner must also opine whether any diagnosed internal bleeding disorder is at least as likely as not caused by or aggravated by posttraumatic stress disorder and/or alcoholism, or whether it is more likely than not that the internal bleeding is an independent disorder that is separate and distinct from his PTSD and/or alcoholism.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.
 
5.  The Veteran should be afforded a VA audiological examination.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file.  In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his hearing loss. The examiner must be sure to address the applicable rating criteria.  A complete rationale for any opinions expressed must be provided.
 
6.  After the development requested has been completed, the AOJ should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examining examiner documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the AOJ should readjudicate the claims.  If any claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


